Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered December 3, 2012. The order, among other things, determined that the Estate of David G. Jay, Esq. is entitled to one third of the counsel fees received by the law firm of HoganWillig and/or Steven M. Cohen, Esq., in this action.
It is hereby ordered that said appeal is unanimously dismissed without costs (see CPLR 5511; Field v New York City Tr. Auth., 4 AD3d 389 [2004]).
Present — Smith, J.R, Peradotto, Carni, Valentino and Whalen, JJ.